
	
		I
		112th CONGRESS
		2d Session
		H. R. 6198
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mrs. Maloney (for
			 herself and Mr. Kucinich) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To protect the civil rights of victims of
		  gender-motivated violence and to promote public safety, health, and regulate
		  activities affecting interstate commerce by creating employer liability for
		  negligent conduct that results in an individual’s committing a gender-motivated
		  crime of violence against another individual on premises controlled by the
		  employer, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Give Workplace Gender Violence Victims
			 Their Day in Court Act of 2012.
		2.Negligently allowing
			 gender-motivated violenceAn
			 employer—
			(1)whose business is
			 in or affects interstate or foreign commerce; and
			(2)whose negligent
			 conduct results in a person’s (including a person who acts under color of
			 statute, ordinance, regulation, custom, or usage of any State) committing a
			 crime of violence motivated by gender against another person on premises under
			 the control of the employer;
			shall be
			 liable to the party injured, in an action for the recovery of compensatory and
			 punitive damages, injunctive and declaratory relief, and such other relief as a
			 court may deem appropriate.3.DefinitionsAs used in this Act—
			(1)the term
			 crime of violence motivated by gender means a crime of violence
			 committed because of gender or on the basis of gender; and
			(2)the term
			 crime of violence—
				(A)means an act or
			 series of acts that would constitute a crime, for which imprisonment of more
			 than one year may be imposed, against the person of another if that crime is a
			 crime of violence as defined in section 16 of title 18, United States Code;
			 and
				(B)includes any
			 conduct that would constitute a crime described in subparagraph (A) but for the
			 relationship between the person engaging in that conduct and the individual
			 against whom such conduct is directed.
				4.Limitation and
			 procedure
			(a)LimitationNothing
			 in this Act entitles a person to a cause of action under section 1 for random
			 acts of violence unrelated to gender or for acts that cannot be demonstrated,
			 by a preponderance of the evidence, to be motivated by gender.
			(b)No prior
			 criminal actionNothing in this section requires a prior criminal
			 complaint, prosecution, or conviction to establish the elements of a cause of
			 action under section 1.
			(c)Concurrent
			 jurisdictionThe Federal and State courts shall have concurrent
			 jurisdiction over actions brought pursuant to this Act.
			5.Materials to
			 assist employersThe Equal
			 Employment Opportunity Commission shall create and provide materials to
			 employers regarding personnel policies and safety standards to assist employers
			 in avoiding liability under this Act.
		
